Citation Nr: 1533476	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of two myocardial infarctions and coronary artery disease with stents. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for degenerative arthritis of bilateral elbows, hips, knees, ankles, and shoulders. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In a December 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  In May 2015, he was informed that his requested hearing had been scheduled for June 18, 2015.  However, in a May 18, 2015, telephone call, the Veteran indicated that he wished to cancel his Board.  Therefore, such request has been withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On May 29, 2015, after certification of the appeal to the Board but prior to the promulgation of a decision, VA received a written communication from the Veteran and his representative in which he withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

On May 29, 2015, after certification of the appeal to the Board but prior to the promulgation of a decision, VA received a written communication from the Veteran and his representative in which he withdrew his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


